Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTE: Applicant is requested to proofread and amend the listed gene names or protein names listed in the claims when responding.  For example, Group I genes include “TFN” which appears to be a typo for “TNF”.  It is further unclear what TNFSF14 represents which is different from TFN.  Claim 10 recites “P” as a gene type, which is not a recognized gene or protein name. These and other possibly erroneous recitations occur throughout.
I. Claims 1-13, drawn to a first “rule based” apparatus for detecting metastatic cancer in a patient having a colorectal tumor, utilizing gene expression data, classified in G16H 50/00. (Further election of species required)
II. Claims 14-15, drawn to a second “rule based” apparatus for detecting occult cancer in a patient having a gastrointestinal disorder, using gene expression data, classified in G16H 50/20. (Further species election required)
III. Claims 16-17, drawn to a first kit to produce patient data for detecting hepatic metastasis comprising a genetic expression array, classified in G16B 30/00. (Further species election required)
IV. Claims 18-19, drawn to a second kit for producing patient data for detecting hepatic metastases comprising a protein array, classified in G16B 30/30. (Further species election required)
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to apparati for detecting types of cancer. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed act on differing patient data (colorectal tumor patients vs GI disorder patients), to identify differing types of cancer (metastatic cancer vs occult cancer).  Differing types of cancer are expected to have varying mutations or changes to gene expression levels, which must be separately addressed by differing statistical processes and analysis.  Therefor, these apparati represent differing programmed processors for performing different functions and as such are distinct..  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions represent an apparatus comprising computing elements, and a kit comprising a gene expression array.  The apparatus of Group I is directed to detecting metastatic cancer in a patient having a colorectal tumor.  The kit of Group III is directed to detecting hepatic metastases.  These are differing ultimate classifications acting on differing patient subsets.  The apparatus does not utilize the assay specifically in any steps of the independent claim.  The kit does not require the apparatus in any step of the independent claim.  The kit can be used in other gene expression experiments for the detection of various genes, for testing in a time series et al.  Further, Group III recited additional genes (group III) not required for the independent claim of Group I.  As such these are patentably distinct inventions.
Inventions I and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions represent an apparatus comprising computing elements, and a kit comprising a protein array. The apparatus of Group I is directed to detecting metastatic cancer in a patient having colorectal rumor.  The Kit of Group IV is directed to detecting hepatic metastases.  These are differing ultimate classifications acting on different patient subsets.  The apparatus does not utilize the assay specifically in any steps of the independent claim.  The kit does not require the apparatus in any step of the independent claim.  The kit can be used in other protein detection process for the detection of antibodies directed to the proteins et al.  Further, Group III recited additional genes (group III) not required for the independent claim of Group I.  As such these are patentably distinct inventions.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions represent an apparatus comprising computing elements, and a kit comprising a gene expression array.  The apparatus of Group II is directed to detecting occult cancer in a patient having a GI disorder.  The kit of Group III is directed to detecting hepatic metastases.  These are differing ultimate classifications acting on differing patient subsets.  The apparatus does not utilize the assay specifically in any steps of the independent claim.  The kit does not require the apparatus in any step of the independent claim.  The kit can be used in other gene expression experiments for the detection of various genes, for testing in a time series et al.  Further, Group III recited additional genes (group III) not required for the independent claim of Group II.  As such these are patentably distinct inventions.
Inventions II and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions represent an apparatus comprising computing elements, and a kit comprising a protein array. The apparatus of Group II is directed to detecting occult cancer in a patient having a GI disorder.  The Kit of Group IV is directed to detecting hepatic metastases.  These are differing ultimate classifications acting on different patient subsets.  The apparatus does not utilize the assay specifically in any steps of the independent claim.  The kit does not require the apparatus in any step of the independent claim.  The kit can be used in other protein detection process for the detection of antibodies directed to the proteins et al.  Further, Group III recited additional genes (group III) not required for the independent claim of Group II.  As such these are patentably distinct inventions.
Inventions III and IV are directed to different kits. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed comprise differing assay reagents (gene expression arrays vs protein arrays).  Gene expression arrays comprising elements such as probes to detect gene expression use polynucleotides, which are chemically, functionally, and immunologically distinct from proteins.  How gene expression is detected using polynucleotides vs using proteins requires differing arrays, differing reagents and different instructions for their use.  Each array has a multitude of possible differing uses such as for detecting antibodies to a protein using the protein array, or assessing gene expression in differing patient subsets, or for identifying mutations in a sample.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the restricted inventions comprise differing apparati or kits for the detection of differing cancers, utilizing different types of arrays, each of which have been shown to be separate and distinct above.  Each type of invention requires significant search and consideration in differing classifications and differing art areas, depending on the patient, the data, the kit and/or the apparatus within each group.  As such it would pose a burden upon the examiner if not restricted.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims directed to the following patentably distinct species. 
For Group I, Applicant must select whether the data is from gene expression arrays, or protein arrays, as well as “selected ones of genes” from group 1 and Group II, which appears to require only a single gene from each group.  
For Group II, Applicant must select “selected one of genes” from Group I and Group II which appears to only require a single gene from each group.
For Group III, Applicant must select from gene expression arrays comprising genes from the listed Group I and Group II, or gene expression arrays comprising genes from Groups I, II and III.
For Group IV, Applicant must select from protein arrays comprising proteins from Groups I and II or protein arrays comprising proteins from Group I, II and III.
The species are independent or distinct because each listed species recites differing types of matter (gene expression arrays using polynucleotides vs protein arrays comprising proteins).  As the claims are written, only a single gene from each listed group is required for the apparati.  Each combination of genes requires separate search and consideration of the actual nucleotide sequence, asserted encoded proteins, and assessment of the gene expression levels in various cancer processes.  Each combination of proteins requires separate search and consideration of the protein sequence, function, and association with any cancer process.  Each species is differently classified depending on whether the element is a polynucleotide or a protein, and the function of the gene or protein.  As such it would pose an undue burden upon the examiner to search and consider all of the encompassed species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 14, 16 and 18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each species comprises differing structures of matter (protein vs nucleotide), for the purpose of differing diagnosis, in differing processes.  Each gene comprises a differing polynucleotide sequence which could encompass a wide variety of probes for detection.  Each protein comprises a differing amino acid sequence which encompasses a variety of epitopes to be detected.  Each of these comprise differing structures, functions, and associations with differing cancer subtypes. Each separate polynucleotide and probe requires differing search and consideration based upon the sequence and/or structure.  Each separate protein or epitope requires differing search and consideration based upon the amino acid sequence and/or structure.  As such, the search and consideration of all encompassed species would require a significant burden upon the examiner if not restricted.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
	Applicant is required to elected both a Group, and a Species related to that group for examination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631